Madsen, J.
(concurring in the majority) — I agree with Durham, C.J., dissenting, that prior to CLEAN v. State, 130 Wn.2d 782, 928 P.2d 1054 (1996), this Court repeatedly and consistently held in its review of emergency legislation under Const, art. XI, § 1(b) that "the declaration to which deference is granted [by the Court] is not the assertion of an emergency itself, but the declaration of the facts constituting the emergency.” Dissent at 485. However, CLEAN v. State dramatically altered judicial review. This Court declared in CLEAN that it will defer to the assertion of an emergency as long as the facts relied upon by the Legislature in declaring an emergency are not *477" 'obviously false and a palpable attempt at dissimulation.’ ” City of Tacoma v. Luvene, 118 Wn.2d 826, 851, 827 P.2d 1374 (1992) (quoting State ex rel. Hamilton v. Martin, 173 Wash. 249, 257, 23 P.2d 1 (1933)).
After CLEAN, this Court no longer conducts an independent analysis of whether a law is necessary for the immediate preservation of the public peace, health, or safety within the meaning of Const, art. XI, § 1(b). The emergency exception is now coextensive with police powers. I consider this an unfortunate reading of the State Constitution. However, because CLEAN is the law, I must concur with the majority in its result in this case.